Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 11, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 16-17 and 19-20 drawn to an invention nonelected without traverse in the reply filed on December 22, 2020. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action.

Claim Rejections - 35 USC § 103
I.	Claims 1-6, 9-10, 12-13 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. (US Patent Application Publication No. 2005/0173255 A1).
	With regards to claims 2, 9 and 12, the rejection under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. has been withdrawn in view of Applicant’s amendment. Claims 2, 9 and 12 have been cancelled.

	With regards to claims 1, 3-6, 10, 13 and 15, the rejection under 35 U.S.C. 103 as being 
unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. stands.
Regarding claim 1, WO ‘778 teaches a method for producing an aluminium component 
having a coloured surface, comprising the steps of: 
• anodizing a surface (= anodizing said cold rolled product) [page 8, lines 12-14] of an aluminium component (= an aluminum alloy) [page 6, lines 9-24],
• applying a layer of a colouring component by electrolysis of an electrolyte, wherein the electrolyte comprises Sn and a further salt of a divalent metal (= coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag) [page 8, lines 15-16; and page 11, line 14: nickel sulphate], and 
• applying a sol/gel coating onto the layer applied electrolytically (= optionally coating the porous anodic oxide film by depositing a sol-gel precursor followed by evaporation and/or curing) [page 8, lines 23-24; and page 12, lines 8-9].
The method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose the following:
a.	Wherein the Sn is a Sn salt.
b.	Wherein a black surface is produced.
c.	Wherein the electrolysis is carried out at a temperature of room temperature to 22 oC.
d.	Wherein the further salt is selected from salts of Ni, Co, Cu, Mn and/or Fe.

WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
	CN ‘999 teaches that the composition of the electrolytic coloring liquid is 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium sulfate, the coloring process parameters for AC electrolysis are black, AC voltage is 10~14V and the coloring solution temperature is 16~24oC (abstract; and ƿ [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘778 with wherein the Sn is a Sn salt; wherein a black surface is produced; wherein the electrolysis is carried out at a temperature of room temperature to 22 oC and wherein the further salt is selected from salts of Ni, Co, Cu, Mn and/or Fe because an electrolytic coloring liquid comprising 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium sulfate, at a coloring solution temperature of 16~24oC colors porous anodic oxide films by electrochemical deposition. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. (MPEP § 2141 and § 2144.07).
	e.	Wherein the layer applied electrolytically has a thickness of 6 to 11 µm.  

WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
JP ‘436 teaches coloring an anodized aluminum plate by electrolytic coloring using a tin 
black system (page 5, lines 15-19). The thickness of the colored coating was ~9 µ (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer applied electrolytically described by WO ‘778 with wherein the layer applied electrolytically has a thickness of 6 to 11 µm because black colored coatings on anodized aluminum have a thickness of ~9 µ.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
f.	 Wherein the Sn salt and the further salt are in a ratio of 1:20 to 1:200.
WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
	JP ‘781 teaches performing nickel-tin alloy electroplating by co-depositing nickel and tin at a nickel content of 25 to 99% using a plating bath containing nickel (page 2, item (3)). 
	These examples are some examples of the plating bath used for the cathode production of the present invention, and in order to obtain a desired nickel content, it is generally achieved by changing the ratio of nickel ions and tin ions in the plating bath. That is, when increasing the nickel content in the coating to be electrodeposited on the substrate, it is necessary to increase the nickel ion concentration in the bath with respect to the tin ion concentration (page 6, lines 35-39).

	Example 8 uses a plating bath comprising 10 g/l SnCl2·2H2O and 300 g/l NiCl2·6H2O. The Ni content in the active substance was 56% (page 8, lines 25-30).


	Bokisa teaches that sources of ionic nickel, cobalt, and alloy metals are typically the corresponding nickel, cobalt, and alloy metal salts (page 2, [0013]). Examples of nickel salts include nickel sulfate, nickel chloride and hydrates thereof (page 2, [0014]) and examples of tin salts include tin sulfate, tin chloride and hydrates thereof (page 2, [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sn salt and the further salt described by WO ‘778 with wherein the Sn salt and the further salt are in a ratio of 1:20 to 1:200 because in order to obtain a desired nickel content, it is generally achieved by changing the ratio of nickel ions and tin ions in the plating bath, where 10 g/l SnCl2·2H2O and 300 g/l NiCl2·6H2O achieves a 56% Ni content, and wherein nickel sulfate, nickel chloride and hydrates thereof are sources of ionic nickel and tin sulfate, tin chloride and hydrates thereof are sources of ionic tin.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, WO ‘778 teaches that the further salt is used in the form of a sulfate (= nickel sulphate) [page 11, line 14].
CN ‘999 teaches that the Sn salt and the further salt are used in the form of a sulfate (= an electrolytic coloring liquid comprising 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of 

NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium sulfate) [abstract; and ƿ [0009]].
Bokisa teaches that the Sn salt and the further salt are used in the form of a sulfate (page 2, [0014] and [0016]).
Regarding claim 4, WO ‘778 teaches that the salt of a divalent metal is NiSO4 (= nickel sulphate) [page 11, line 14].
CN ‘999 teaches that that the Sn salt is SnSO4 and the salt of a divalent metal is NiSO4, (= an electrolytic coloring liquid comprising 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium sulfate) wherein a 
black colour surface is obtained (= a black color) [abstract; and ƿ [0009]].
	Bokisa teaches the Sn salt is SnSO4 (= tin sulfate) [page 2, [0016]] and the salt of a divalent metal is NiSO4 (= nickel sulfate) [page 2, [0014]].
Regarding claim 5, CN ‘999 teaches that the Sn salt is in a concentration of 0.1 to 15 g/I in the electrolyte (= 10~15 g/L of SnSO4) [abstract; and ƿ [0009]].
JP ‘781 teaches 10 g/l SnCl2·2H2O (page 6, Table 8).
	Regarding claim 6, CN ‘999 teaches that the further salt is in a concentration of 2 to 200 g/l (= 10~20 g/L of NiSO4) [abstract; and ƿ [0009]].
	Regarding claim 10, CN ‘999 teaches wherein applying a layer of a colouring component by electrolysis of an electrolyte is carried out with alternating voltage (= AC electrolysis) [ƿ [0009]].
	Regarding claim 13, JP ‘463 teaches that the layer applied electrolytically has a thickness 

of 6 to 10 µm (= the thickness of the colored coating was ~9 µ) [abstract].
	Regarding claim 15, CN ‘999 teaches that the electrolyte further comprises one or more of the following: sulfuric acid, iron(II) sulfate, sulfophthalic acid, and sulfosalicylic acid (= H2SO4) [ƿ [0009]].

II.	Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. (US Patent Application Publication No. 2005/0173255 A1) as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Patrie et al. (US Patent No. 3,909,367).
	WO ‘778, CN ‘999, JP ‘436, JP ‘781 and Bokisa are as applied above and incorporated herein.
Regarding claim 8, the method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose that the electrolyte has a pH of < 1 to 2. 
Patrie teaches that:
For the state of coloration, different baths may be used which are known for dying aluminum, each of them leading to one color, which frequently depends on the tension applied and/or on the time of application of the current. Generally, these baths are slightly acid baths with a pH ranging from 1 to 5 and containing at least one cation originating from a Fe, Co, Ni, Mn, Cr, Bi, Ag, Sb, Sn, Cu, Cd, Mo, It, Ca, Mg, V, Pub, Zn salt. For example, brown colors generally are obtained with Ni, Sn, Co; pink or red colors with Cu; yellow colors with Ag or Cd; certain blue colors with Mo. Certain colors are obtained by using certain special salts. Baths containing two cations, for example Ag, Cu, make it possible to obtain from the same bath, different colors in function of the time of application of the current and/or of the voltage applied. It is possible to operate with AC or DC. In the latter case, the object is mounted as the cathode (col. 2, lines 3-20).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the electrolyte described by WO ‘778 with wherein the electrolyte has a pH of < 1 to 2 because coloring baths containing at least one cation originating from a Ni and Sn salt are slightly acid baths with a pH ranging from 1 to 5.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. (MPEP § 2141 and § 2144.07).

III.	Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. (US Patent Application Publication No. 2005/0173255 A1) as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Kia et al. (US Patent Application Publication No. 2005/0056546 A1).
WO ‘778, CN ‘999, JP ‘436, JP ‘781 and Bokisa are as applied above and incorporated herein.
Regarding claim 14, the method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose the method further comprising a step of hot deionized-water densification before the step of applying the sol/gel coating onto the layer applied electrolytically.

WO ‘778 teaches optionally sealing said porous anodic oxide film by hydrothermal sealing, cold sealing or a combination thereof (page 8, lines 20-21).
Kia teaches that:
Hot seal process 34 comprises immersing the body in deionized water at a temperature of about 90o C. to about 100o C. Hot seal process 34, because of the porosity of the oxide, hydrates the crystalline aluminum layer, which swells the oxide to close the pores, thereby sealing the dye within. The body is then rinsed and subjected to a drying process 36 (page 4, [0040]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘778 with wherein the method further comprising a step of hot deionized-water densification before the step of applying the sol/gel coating onto the layer applied electrolytically because WO ‘778 teaches a hydrothermal sealing, and deionized water is a water used in a hot seal process which swells the oxide to close the pores, thereby sealing the color within.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not 

persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that focusing the §103 inquiry on a particular aspect of the invention that differs from the prior art improperly disregards the “as a whole”. Considering the claimed invention “as a whole” prevents evaluation of the invention part by part.
 In response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, using prior art elements taught by CN ’999, JP ‘436, JP ‘781 Bokisa, Patrie and Kia would have been no more than a “predictable use of prior art elements according to their established functions,” KSR Int’l Co. v. Teleflex Inc., 550 US 398, 417 (2007).

	• Applicant states that there is no teaching, suggestion, or motivation to combine the prior art elements in the recited references to produce a dense and intensely coloured coloration on the aluminium surface, in which the anodized layers are sufficient thin so that the difference in coefficient of expansion of the coating and of the metal is barely perceptible at high temperatures or else at low temperatures, and the coating remains substantially intact, as taught in Applicant’s specification (see first paragraph under Detailed Description).
	In response, the reason or motivation to modify the reference may often suggest what 

the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].

	• Applicant states that JP ‘436 definitely does not describe a layer thickness for black surfaces but only for a thin gold one. 
	In response, JP ‘436 teaches that in addition to the metals mentioned in the examples, for example, various materials describe below can be used during the electrolytic coloring, and when these materials are used, the following films can be obtained. Cobalt-brown to gold brown system, chromium-tan system, and tin-black system (page 5, lines 15-19).
A tin-black system can be used in the electrolytic coloring where colored coatings on anodized aluminum have a thickness of ~9 µ.

	• Applicant states that the introduced temperature range of room temperature to 22 oC in combination with the Sn salt - Ni salt ratio of 1:20 to 1:200 is not disclosed nor suggested in JP ‘781, as the temperatures in JP ‘781 is much higher (70 oC vs room temperature). Furthermore, a completely different composition of Sn and Ni is proposed in the document CN ‘999, with a ratio of about 1:1. Since the JP ‘781 does not present any indication of improved coloration or other advantages, it is not possible to understand on this side why the skilled person should change the ratio of CN ‘999 to a very considerable extent.

• Applicant states that furthermore, a completely different composition of Sn and Ni is proposed in the document CN ‘999, with a ratio of about 1:1. 
	• Applicant states that since the JP ‘781 does not present any indication of improved coloration or other advantages, it is not possible to understand on this side why the skilled person should change the ratio of CN ‘999 to a very considerable extent. The claimed invention as a whole must be considered. The individual features of claim 1 are not a mere stringing together of individual features independent of each other and not influencing each other, but a combination of these features has synergistically advantageous interaction of which could not be foreseen in advance.
	In response, WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16) where JP ‘781 teaches electrolysis of an electrolyte comprising a Sn salt (= 10 g/l SnCl2·2H2O) and a further salt of a divalent metal (= 300 g/l NiCl2·6H2O).
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges 

by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
Considering that CN ‘999 is silent as to the ratio of the Sn salt and the further salt and the electrolysis temperature, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of the Sn salt and the further salt and the electrolysis temperature through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

	• Applicant states that document WO ‘778 is addressed to aluminum components having an iridescent appearance, i.e. the color changes as a function of the incident angle (cf. e.g. WO'778 p. 1 1. 8-9, 18-19, Table 2). In contrast, the teaching of claim 1 is precisely to achieve a great depth of color (US ‘434 [0005]), i.e. an intense and uniform coloration (US ‘434 [0004]). Already for this reason the skilled person would not adapt the teaching of WO ‘778.
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not 

demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

	• Applicant states as already acknowledged by the examiner WO ‘778 does not disclose the mandatory use of a Sn salt, the layer thickness of 6 to 11 µm and the ratio of the Sn salt to the divalent salt of 1:20 to 1:200. Moreover, contrary to the examiner’s assertion, WO ‘778 does not disclose the mandatory application of a sol/gel layer and the mandatory use of a further divalent salt. WO ‘778 only suggests the optional use of a sol-gel coating. It is not apparent from WO ‘778 why the sol-gel layer should be applied to the component containing the system Sn + a divalent salt.
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and 

alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	WO ‘778 teaches that the sample of example 1 made of alloy 5657 is protected by a sol-gel layer (page 12, Example 2). Although Example 1 teaches a nickel sulphate bath for the electrolytic coloring, a mixture of nickel (Ni) and tin (Sn) is also included for coloring the porous anodic oxide film by electrochemical deposition (page 8, lines 15-15-16).

	• Applicant states that it is not apparent why the skilled person should combine the document CN ‘999 with WO ‘778, as document WO ‘778 is for achieving an iridescent appearance and not for a great depth of color.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition 
preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16) where CN ‘999 teaches an electrolytic coloring liquid for coloring an aluminum anodic oxidation film (abstract; and ƿ [0009]).
	As a practical matter, the Patent Office is not equipped to manufacture products by the 

myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	• Applicant states that besides, the mentioned thickness in JP ‘436 relates not to a Sn-
salt and a further divalent salt coloring but to a light gold covered coating which is obtained in a Ni sulphate solution. The tin-black system cited by the examiner is not disclosed in combination with any thickness, not even the intermediate result thickness. On page 3 of the translation, it is only pointed out that a thicker layer thickness should be used so that the dye can be absorbed reasonably and a clear and solid surface results. This thus even tends to lead the skilled person away from the invention. Thus, document JP ‘436 concerns a totally different coloring method which is not comparable with the claimed invention.
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
The tin-black system disclosed by JP ‘436 is directed to the electrolytic coloring of the anodized aluminum. There is no reason why the thickness of the light gold colored coating cannot be applied to the coating of the tin-black system which thickness is used for a colored 

coating on anodized aluminum.
And considering that WO ‘778 is silent as to the thickness of the layer applied electrolytically, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
claimed invention to have optimized the thickness of the layer applied electrolytically through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained 
through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	EP 2818584 is cited to teach applying a black colored coating to an aluminum substrate (ƿ [0001]) by electrolytic oxidation, electrochemical dyeing, sealing and application of a sol-gel layer (claim 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this 

Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 29, 2022